DETAILED ACTION
1.	Claims 15-27 of U.S. Application 16/755144 filed on September 16, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 16, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claims 15 and 26 are objected to because of the following informalities:  
Claim 15, line 8, “the motor” should be -- the electric motor --.
Claim 15, lines 12-13, “the ribs have a a thickness” should be -- the ribs have a thickness --.
Claim 20, lines 2-3, “the transverse dimension or of the outside diameter of the stator” should be -- a transverse dimension or of an outside diameter of the stator --.
Claim 26, lines 2 and 7, “the motor” should be -- the electric motor --.
Claim 26, lines 6-7, “a circuit for the fluid for cooling” should be -- the circuit for the fluid for cooling --.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation "the machine" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 15 recites the limitation "the body" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- a casing body --.
Claim 16 recites the limitation "the machine" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 17 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 18 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 18 recites the limitation "the casing body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 19 recites the limitation "the casing body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 21 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 22 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 23 recites the limitation "the machine" and “said machine” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 24 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claim 25 recites the limitation "the machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the electric motor --.
Claims 26 and 27 are also rejected due to dependence on claim 15. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 15-17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamashima (JP H0670507, see applicant provided English Machine Translation) in view of Ikeda et al (Ikeda) (U.S. PGPub No. 20130328423).
Regarding claim 15, Hamashima teaches (see fig. 4 below) an electric machine, comprising a stator (5) and a rotor (4) that are disposed in a casing (1), the casing (1) comprising a first face provided with a plurality of ribs (11) for cooling the machine (Abstract; pages 3-4), 
the plurality of ribs (11) being arranged in a structure extending from a first end associated with a first rib (see annotated fig. 4 below) to a second end associated with a second rib (see annotated fig. 4 below), the machine being provided with a closing structure (9) which is fastened in a sealed manner to the first face of the casing (1) so as to delimit, with the first face of the casing (1), a space that forms a circuit for the fluid for cooling the machine, the closing structure (9) being fastened to the first face of the casing (1) by welding and/or brazing and/or crimping (welding, brazing and crimping are processes not given patentable weight in this apparatus claim, see below) only at said ribs (11) (Abstract; pages 3-4), 
the closing structure (9) comprising at least one cover (9), characterized in that the ribs (11) have a a thickness and a height that gives the ribs (11) a flexibility greater than a flexibility of a rest of the body of the casing (1) to which they are secured (since the casing 1 and ribs 11 are made from aluminum [just like the instant application] and the ribs 11 are thinner than the rest of the casing 1, then the ribs must have greater flexibility, see Abstract; pages 3-4).

    PNG
    media_image1.png
    569
    624
    media_image1.png
    Greyscale

The Examiner points out the limitation of “fastened to the first face of the casing by welding and/or brazing and/or crimping” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Hamashima does not explicitly teach an electric motor with ribs intended to be in contact with a fluid for cooling the machine.
However, Ikeda teaches (see fig. 4 below) an electric motor (¶ 29; ¶ 31) with ribs (14A, 14B, 14C) intended to be in contact with a fluid for cooling the machine (¶ 41 to ¶ 44; ¶ 50 to ¶ 53) in order to enhance cooling efficiency and reduce size and weight (Ikeda, ¶ 53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamashima and provide an electric motor with ribs intended to be in contact with a fluid for cooling the machine as taught by Ikeda in order to enhance cooling efficiency and reduce size and weight (Ikeda, ¶ 53).

    PNG
    media_image2.png
    449
    597
    media_image2.png
    Greyscale

Regarding claim 16/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the ribs (11) extending in a direction of the machine, and the closing structure (9) is fastened by weldinq and/or brazinq and/or crimping (welding, brazing and crimping are processes not given patentable weight in this apparatus claim, see below) at two locations, respectively, to the first and second ribs (see annotated fig. 4 above) (Abstract; pages 3-4).
The Examiner points out the limitation of “fastened by welding and/or brazing and/or crimping” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 17/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the plurality of ribs (11) each has a lower end that is secured to the casing (1) and a terminal upper end to which the closing structure (9) is welded and/or brazed and/or crimped (welding, brazing and crimping are processes not given patentable weight in this apparatus claim, see below) (Abstract; pages 3-4).
The Examiner points out the limitation of “is welded and/or brazed and/or crimped” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 19/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the plurality of ribs (11) have a thickness or width that is two to four times less than that of the rest of the casing body (1) (fig. 4; Abstract; pages 3-4).
Regarding claim 21/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the plurality of ribs (11) have a height of between two and twenty times their thickness (fig. 4; Abstract; pages 3-4).
Regarding claim 22/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the closing structure (9) comprises at least one tube (71 or 72) that is welded (welding is a process not given patentable weight in this apparatus claim, see below) to the plurality of ribs (11) and/or to the cover (9) and forms an inlet or an outlet for the cooling fluid (page 3; Abstract).
The Examiner points out the limitation of “is welded to the plurality of ribs” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 23/15, Hamashima in view of Ikeda teaches the device of claim 15 but does not explicitly teach said machine has no mechanical sealing system or screw-fastening system between the closing structure and the casing.
However, Ikeda further teaches (see fig. 4 above) said machine has no mechanical sealing system or screw-fastening system between the closing structure (13) and the casing (1) (fig. 4; ¶ 38; ¶ 39; ¶ 41) in order to improve rigidity, suppress vibration and reduce production costs (Ikeda, ¶ 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamashima in view of Ikeda and provide said machine has no mechanical sealing system or screw-fastening system between the closing structure and the casing as further taught by Ikeda in order to improve rigidity, suppress vibration and reduce production costs (Ikeda, ¶ 13).
Regarding claim 24/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the cooling circuit contains a heat transfer liquid (Abstract; pages 3-4).
Regarding claim 25/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) the plurality of ribs (11) form one or more helical grooves in the first face of the casing (1) about a longitudinal axis of the casing (1) (Abstract; pages 3-4).
11.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hamashima in view of Ikeda as applied to claim 15 above and further in view of Jelden et al (Jelden) (WO 2017071970, see Applicant provided English Machine Translation).
Regarding claim 26/15, Hamashima in view of Ikeda teaches the device of claim 15, Hamashima further teaches (see fig. 4 above) a method for manufacturing the motor
Hamashima in view of Ikeda do not explicitly teach the closing structure is fastened by welding.
However, Jelden teaches (see fig. 9 below) the closing structure (3) is fastened by welding (page 10/12) in order to provide improved tightness with ease of manufacture and low costs (Jelden, page 10/12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamashima in view of Ikeda and provide the closing structure is fastened by welding as  taught by Jelden in order to provide improved tightness with ease of manufacture and low costs (Jelden, page 10/12).

    PNG
    media_image3.png
    233
    615
    media_image3.png
    Greyscale

Regarding claim 27/26/15, Hamashima in view of Ikeda and Jelden teaches the method of claim 26 but does not explicitly teach at the end of the step of welding the closing structure to the first face of the casing, the method does not have at least one of: a finishing machining operation for the casing so as to correct a deformation of the casing, and a heat treatment of the casing intended to geometrically stabilize the casing, by welding.
However, Jelden teaches (see fig. 9 above) at the end of the step of welding the closing structure (3) to the first face of the casing (2’), the method does not have at least one of: a finishing machining operation for the casing so as to correct a deformation of the casing, and a heat treatment of the casing intended to geometrically stabilize the casing, by welding (page 10/12) in order to provide improved tightness with ease of manufacture and low costs (Jelden, page 10/12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamashima in view of Ikeda and Jelden and provide at the end of the step of welding the closing structure to the first face of the casing, the method does not have at least one of: a finishing machining operation for the casing so as to correct a deformation of the casing, and a heat treatment of the casing intended to geometrically stabilize the casing, by welding as further taught by Jelden in order to provide improved tightness with ease of manufacture and low costs (Jelden, page 10/12).
Allowable Subject Matter
12.	Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kurata (U.S. PGPub No. 20080174190) teaches a rotating electrical machine that includes a rotor, a stator, and an encasing member that encases the rotor and the stator is also provided with a guide member that guides coolant which cools the rotating electrical machine into a gap between the stator and the encasing member.
	Lin (U.S. PGPub No. 20160028292) teaches a motor cooling system for cooling a motor unit including a stator assembly and a rotor assembly configured to rotate a rotor shaft, which includes a stator casing and an arm casing. The stator casing includes a stator casing body having a stator casing wall with an internal cavity to receive the motor unit and a rib with a groove defined between adjacent portions of the rib. The arm casing includes an arm casing body having an internal cavity to receive the stator casing and a port in fluid communication with the groove.
Ohashi (U.S. PGPub No. 20170288493) teaches a stator has a frame having an inner circumferential side to which a cylindrical shape stator core is fitted and fixed with a predetermined interference, and an outer circumferential side on which a passage for cooling fluid for cooling the stator core is formed. The interference at a thin portion due to formation of the cooling passage of the frame is greater than the interference at a thick portion where there is no cooling passage. An inner diameter of the thin portion of the frame is smaller than an inner diameter of the thick portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834